﻿
I have the honour to convey to you. Sir, and through you to all representatives the warm greetings and good wishes of His Majesty Jigme Singye Wangchuck, King of Bhutan, for the success of the forty-fifth session of the General Assembly.
I should like to take this opportunity to extend to you the warm congratulations of my delegation on your election to the presidency of this session of the General Assembly. Given your wisdom and experience, Ī am confident that you will guide our deliberations to successful conclusions. I should also like to put on record our appreciation for the skilful manner in which Mr. Joseph N. Garba conducted the proceedings of our last session.
The comprehensive and incisive annual report of our Secretary-General deserves our highest commendation. People all over the world have c witnessed with gratification the potential of the United Nations and the realisation of the high hopes they place in it. That renaissance of consciousness in the Organisation is in large measure due to the unrelenting efforts of the Secretary-General and his senior colleagues in the United Nations system.
We are indeed living in challenging times. The rolling tide of change has reached unprecedented heights. Physical walls that divided peoples and nations have been reduced to rubble. Ideological barriers have been dismantled. Mistrust and hatred have given way to understanding and co-operation. Years of hostility between the super-Powers and their allies have ended. A truly new epoch has begun in their bilateral relations. In a remarkably short span of time, the world has seen an irreversible trend towards reconciliation between nations that not very long ago were bitter foes. Ws must encourage that growing trend towards reconciliation to ensure enduring global peace and progress. 
The recent changes of historic proportion have led to an unprecedented integration of Europe. The unification of Germany, which we heartily welcome, has become a reality. We are confident that a strong and united Germany will make valuable contributions to Europe and the world. All this has opened up new opportunities for growth and development in the world. The positive fallout of the improved super-Power relations is also evident in the narrowing of differences in many regional conflicts and, in some cases, in their resolution.
Namibia is one telling example. Its independence and accession to membership of the United Nations early this year were the logical culmination of the long-drawn-out struggle against colonialism. Even in South Africa,, a new beginning has been made. The release of Nelson Mandela has effectively set in motion the inevitable process towards freedom, equity and justice. We hope the commencement of negotiations for a new constitution embracing power-sharing will soon lead to the establishment of a united, non-racial South Africa. Until much time as apartheid is abolished and a representative government assumes office, my delegation supports the continuation of economic sanctions.
The spirit of growing co-operation in international relations is evident in the fact that the five permanent members of the Security Council are joining hands to end the Cambodian tragedy. We appreciate their initiative and the efforts of the Association of South-East Asian Nations in the search for a lasting solution to the Cambodian problem. The framework defining key elements for a comprehensive political settlement agreed to by the five permanent members and subsequently endorsed by the concerned parties as the basis for settling the problem during the Jakarta Meeting gives cause for optimism. We welcome the establishment of the Supreme national Council as a prelude to restoring the country's independence and territorial integrity under a truly representative government. The situation in Afghanistan is being viewed with realism. The internal in-fighting resulting from the interplay of outside interests and counter-interests had relegated the concerns and sensitivities of the people of Afghanistan to the periphery and undermined the Geneva Agreements. We welcome the recent initiative of the two super-Powers to end the stalemate and we support any effort that will usher in a broad-based Government and bring about an effective and lasting solution to the problem.,
As the cold war draws to an end and the United Nations is set to play its central role in promoting international peace and co-operation, the time has come for the United Nations to settle the last remaining legacy of the cold war - the issue of Korea's membership in the United Nations. In today's international community, the Republic of Korea is the only country that remains outside the United Nations in spite of its strong desire to become a Member. The Republic of Korea has become an important member of the world community, maintaining diplomatic relations with 143 countries and enjoying full membership in most of the international organizations, including 15 specialized agencies of the United Nations. In our view, the admission of the Republic of Korea to United Nations membership should be determined strictly on the merits of the case and in accordance with the membership criteria set forth in the Charter. The question of the Republic of Korea's membership should not be subjected to extraneous considerations such as the resolution of inter-Korean issues. My delegation therefore strongly supports the admission of the Republic of Korea to the United Nations as a Member.
Peace and diplomacy, however, have not prevailed in the Middle East. Just as the world was beginning to trust and appreciate the emerging international order based on the rule of law, the confidence of the international community was rudely shaken by recent events in the Middle East. The blatant use of force by Iraq to settle its dispute with Kuwait is a flagrant violation of the United Nations Charter and the basic principles of the Movement of Non-Aligned Countries and is contrary to all norms of international behaviour. Respect for sovereignty, territorial integrity and non-intervention and non-interference in the internal affairs of States are the cardinal principles governing relations among nations. Unless Iraq is made to disgorge its ill-gotten gains through the economic embargo and whatever other means the United Nations considers appropriate, no small State in the world will be safe in the future. And let us not forget that the vast majority of United Nations Members are small States.
The manner in which the Gulf crisis is resolved will determine how the international political order will be maintained in the post-cold-war world. In that context, it was heartening to hear the United Nations speak with one voice when confronted with that great challenge. Squally significant was the first joint crisis-management exercise by the super-Powers. That is manifest in the various Security Council resolutions that have been adopted and which we fully support. At last we have seen the Security Council emerge from the shackles of the cold war to play its role as envisaged by the founding fathers. 
My country has joined other peace-loving nations of the world in condemning Iraq's aggression and calling for its immediate and unconditional withdrawal from Kuwait. We do not recognize the Iraqi annexation of the State of Kuwait, We uphold the sovereignty and territorial integrity of Kuwait and its legitimate Government of His Highness Sheikh Jaber AI-Ahmad AI-Sahah, Amir of Kuwait. We call upon Iraq to abide by the Security Council resolutions and settle its differences with Kuwait by peaceful means through dialogue and negotiation.
The first crisis of the post-cold-war era is a sobering shock. Must the world order so assiduously built over the years disintegrate in one misadventure? This calls for some mechanisms designed not only to settle disputes but also to anticipate and prevent conflicts. In his 1939 report on the work of the Organization, our Secretary-General said: "Efforts to prevent possible conflicts, reduce the risk of war and achieve definitive settlements of disputes, whether long-standing or new, are part and parcel of a credible strategy for peace." (A,44,1, p. 10) Those wise words merit our unconditional support. We believe the United Nations should play a central role in creating this collective security structure. In this connection, we fully support the proposal by the Foreign Minister of the USSR, Mr. Shevardnadze, to reactivate the work of the Security Council's Military Staff Committee. Such a body would not only enable the United Nations to enforce its decisions but provide a mechanism for preparing and co-ordinating action.
To digress slightly, I wish to express our deep appreciation and admiration for the brilliant address by Mr. Shevardnadze at the current session of the General Assembly. His perceptive and visionary remarks do credit to him and his great leader, President Gorbachev, who through their great statesmanship have done more than anyone else to usher in a new and more humane political order in the world.
The saga of the Palestinian people's struggle for justice and freedom continues. For almost three years the intifadah has survived against all odds and become a symbol of the resurgence of Palestinian nationalism. The world cannot afford to ignore it, much less deny it. My country has always supported the right of all nations in the region to live in peace within secure borders. This applies equally to the Palestinian people, who have every right to an independent homeland. In our view, the present Gulf crisis once again underscores the urgent necessity for settling the Palestine question. Unless this is done, the Middle East, with its vast oil reserves, will remain a constant threat to world peace and stability. In this regard, we call for the early convening of an international conference for the settlement of the Palestine question.
The theory of containment and deterrence has lost much of its appeal and relevance. As the paranoia and misconceptions prevalent in the super-Power relations during the cold war have disappeared, the entire perception of their traditional security arrangements has undergone a dramatic change. They are now engaged in a highly constructive dialogue on disarmament, dispelling the threat of a nuclear holocaust. Sadly, however, while the super-Powers' dialogue has entered a productive phase, it is ironic that there should be a drive by many countries to increase their arsenals of war. Apart from the uncertainty over the extent of nuclear arms proliferation, definite evidence of the acquisition of chemical and bacteriological weapons by a large number of countries has emerged. Equally unfortunate is the massive diversion of resources by the developing countries for military expenditure at the cost of the basic needs of their peoples.
The thaw in the cold war and the expected peace dividend offer the opportunity to underscore once again the relationship between disarmament and development. The time is now opportune to reduce defence expenditure and divert the financial and other productive resources to the solution of urgent global problems. We hope the international community will give meaning and substance to the concept of development through disarmament and not use the present uncertainties to restore defence expenditure. In this spirit, we reiterate our call to convene a fourth special session on disarmament.
Many hold the view that the achievements in the political arena have not been matched in the field of economic co-operation. The world economy still dismays pervasive uncertainties. The wall that divides the developed and the developing countries is firmly in place. Their relations continue to be affected by severe disparities and inequities. We, however, believe that there is reason not to despair, developments over the past year have opened up new and exciting opportunities. The increasing co-operation between major Powers, the integration of Eastern European countries into the world economic system and the relatively peaceful international climate have generated a greater willingness to deal with the problems of the current world economic system.
The consensus to convene a World Conference on Environment and Development in Brazil in 1992 and the establishment of the Preparatory Committee indicate a convergence of views among Member States on the vital question of environment. The urgent need for collective action is supported by a great deal of scientific evidence on the diminishing capacity of the environment to sustain life. These environmental challenges are no longer confined to nations or regions but global in scope, threatening the very survival of humanity. Indeed it is only the strength of our resolve to transcend our narrow national interests and act in global unity and harmony that will determine the fate of future generations. We hope the 1992 Conference in Brazil will be a watershed in international collective efforts to repair the damage and redress the ecological imbalances that threaten our fragile planet. 
The World Summit for Children was a highly significant ,vent, for it was a reaffirmation of our obligations under the United Nations Charter "to save succeeding generations". The Summit was a solemn occasion to rediscover this truth and realign our focus on the needs of the children. It was also a recognition that human resource is both a means and an end to development. The joint commitment reflected in the Declaration provides a concrete step in ensuring the survival and well-being of children as a measure of successful development efforts. May I take this opportunity to commend the dedicated executive Director of the United Nations Children's Fund, Mr. Grant, for his untiring crusade on behalf of the world's children.
My delegation is happy at the outcome of the Second United Nations Conference on the Least Developed Countries, held in Paris recently. Although the Programme of Action adopted for the 19908 has not fully met the expectations of the least developed countries, the international community has made a strong commitment to arrest the further deterioration in their socio-economic situation and to reactivate and accelerate growth and development in those countries and to set them firmly on the path of sustained growth. My delegation would like to take this opportunity to urge the donor community to translate its commitments in Paris into concrete action. We have every confidence that the national effort, of the least developed countries, supplemented by adequate financial and technical assistance from the donors, will accelerate economic growth and improve the quality of life of the copies in the least developed countries by the end of this decade.
The road to development has not been smooth and easy for the Kingdom of Bhutan. One of our main national development objectives is economic self-reliance. In its realisation we face not only all the constraints of a least developed country but also the geographical handicap of being landlocked. Our remoteness from the sea adds to the high cost of transportation of all our goods and services. The creation of an internal transport and communications network in our rugged terrain to maintain an effective national link constitutes a formidable challenge. Given our situation, external assistance will thus continua to play a major role in our modernisation process, although it is our intention to keep such assistance to the bare minimum.
Here I wish to acknowledge the useful contribution of our development partners, particularly India, Japan, Switzerland, Denmark, Austria, Norway, the United Kingdom, Australia and the Federal Republic of Germany, and various specialized agencies and bodies of the United Nations, particularly the United Nations Development Programme (UNDP), the United Nations Children's Fund (UNICEF), the International Fund for Agricultural Development (IFAD), the United Nations Capital Development Fund (UNCDF), the World Health Organization (HĦ0), the World Food Programme (WFP), the Food and Agricultural Organization of the United Nations (FAO), the United Nations Volunteers (UNV), the United Nations Fund for Population Activities (UNFPA), the United Nations Department of Technical Co-operation for Development (UNDICD) and the United Nations Educational, Scientific and Cultural Organization (UNESCO), in the realization of our development goals. They have played an active part in all aspects of our national life and moved us closer to our objective of economic self-reliance.
The 1990s is the decade of the future. What is done and left undone now will determine the quality of life in the future and perhaps even the very survival of mankind. Most propitiously, the recent past has seen great forces of reform and rethinking at work in international life. The notion that the United Nations was a theatre of debate rather than consensus, rich in rhetoric and poor in action, has been proved wrong. Even in the most compelling circumstances the United Nations has continued to be the navigating light, however dim, shining in the darkness, guiding mankind's path away from destruction. Multilateralism has provided effective answers to the many ills of our times. The United Nations has now re-emerged as the conscience of the world. It is certainly our best hope for the future. We must do everything possible to preserve and strengthen it for the sake of global peace and security, and for the well-being of all our peoples. 
